The opinion of the court was delivered by
Garrison, J.
The deduction was not authorized by the statute; it is expressly forbidden by it. By section 2 of the act the only deduction authorized to be made is the assessed value of tire real property of the bank. This express direction as to the deduction to be made excludes upon general principles the authority to make other deductions. The legislature, however, did not let the matter rest upon this general doctrine, but on the contrary concluded the section with the categorical statement, “hTo deduction or exemption shall be allowed or made from the value determined as herein provided.”
*173This injunction, which was addressed to and prescribed the duty of the taxing hoard, was followed in section 1 by an equally explicit statement addressed to the shareholders, whoso stock was assessed under the act in these words: “The owners of such stock shall be entitled to no deduction from the taxable value of their shares * * * for any reason whatsoever.” In the face of these unequivocal declarations, it is futile to argue that it was error for the hoard of taxation to refuse to allow a deduction which it was thus expressly commanded not to allow .No argument can make it error to obey a statute.
If the proceeding to test the board’s denial'of the deduct ion were by, mandamus, the relator could not expect to gut from the court a declaration that it was I he clear legal duty of the board to violate au express provision of the statute.
The argument by which in this certiorari proceeding it is sought indirectly to put the board in the wrong, is based upon a misapprehension of the language of the fourth section of the Taxing act, viz.:' “The said tax shall be in lieu of all other state, county or local taxation upon such shares, or upon any personal property held or owned * * * the value of which enters into the taxing value of such shares of slock.” The appellant would construe this language as clothing the taxing board with the power and the duty to see that the value of personal property of the bank otherwise taxable did not enter into the taxing value of its shares assessed under the act, or, failing in that, to deduct the value of such property otherwise taxable from such taxing value when ascertained under the act.
Snell a construction cannot be given to the language in question. First, because it conflicts with the express provisions already quoted: second, because it call’- for data not in the possession of the board and not provided by the act in its third section or elsewhere; and third, because the language itself is not susceptible of having such a meaning placed upon it.
*174The meaning of the language in question is perfectly clear, and doubly so in view of the context, for it immediately follows the clause already quoted which declared that the shareholders were entitled to no deductions from the assessment made under the act. Having thus denied to the shareholders the right to any deduction from the assessment made under this act, the remainder of the section, which is the language under consideration, announces in favor of such shareholders a resulting exemption from further taxation as to any property value that has entered into the assessment made under the act. The object of this provision, as Was pointed out in Commercial Trust Company v. Board of Taxation, 87 N. J. L. 179, was to avoid double taxation, but the means by which this is accomplished is not as the appellant contends, by deducting or excluding personal property of the bank that is taxable elsewhere from entering into the assessed value of its stock, but by providing that such assessment shall render the hank immune from further taxation on such personal property to the extent that its value has entered into such assessment.
• The fact that the statute treats ownership by the bank as the equivalent of ownership by its shareholders, does not obscure its meaning or detract from its effect. The point that concerns the present controversy is that the language under consideration that is thus beneficial to the owners of the class of property affected, and that is binding upon taxing authorities seeking to impose further taxes thereon, is absolutely devoid of any effect as to the Passaic County Tax Board, whose assessment had produced the. result thus announced. In fine, the clause in question does not purport to prescribe the conduct of such hoard in making the assessment required by the act, but simply declares what shall be the effect of such assessment when made. This is the chief, indeed the sole, aspect in which this clause is of any present interest, for if it imposed no duty upon the Passaic County Tax Board, it is for present purposes negligible; its practical workings or even its impracticability being no concern *175to the respondent, in the attitude in which it is now before this court.
The avoidance of double luxation, at which the provision in question is thus aimed, does not require or justify the arbitrary exemption from further taxation of the whole of the personal property with which the provision deals, but only its owner's immunity from the payment of any further tax upon the value of such property that has entered into the assessment under the statute. As to such value lie has been duly taxed and hence as to it he shall not be further taxed, hut as to the value of such property that is not so taxed, he is'given no such immunity either by the spirit of section 1 or by its letter.
The fundamental proposition upon which this grant of immunity rests, and by which its extent is to be ascertained, is that every asset held by a bank (“liters into and is reflected in the true value of its stock. This proposition, as Was pointed out in the case already cited, is essential to the constitutional taxation of property at its true value, and a doctrine that is thus essential to the validity of a taxing act must a fortiori, he applicable to all of its provisions.
Starting with this imperative assumption, the value imparted by any particular asset of a bank to an assessment of its stock that reflects all of its assets is a mere matter of ratio, in which, three of the quantities being known, the fourth is ascertainable by a sum in simple proportion. The assets are known, the particular asset is known and can he subtracted therefrom, which gives the two sums of assets on which the ratio depends: the original assessment based on all the assets is also known. With these three known quantities the amount of an assessment into which the particular asset does not enter is readily determined, and the difference between this hypothetical assessment and the one into which such particular asset actually enters is the extent to which the value of the particular asset has entered into the taxing value ascertained under the act as to which value immunity from further taxation is granted. Properly construed, there*176fore, tlie language of section 4 is entirety without the force sought to he ascribed to it.
The conclusion reached is that the Passaic Board of Taxation, the respondent here, correctly refused to allow the deduction claimed by the appellant.
The judgment of the Supreme Court is affirmed.
For affirmance—The Chancellor, Chief Justice, Garrison, Swayze, Trenohard, Bergen, Black, White, Williams, Gardner, JJ. 10.
For reversal—Heppenheimer, J. 1.